Soott, Judge,
delivered the opinion of the court.
This was an action in the nature of an ejectment, begun in January, 1852, by the plaintiff, Maguire, against the defendant, Yice, for a lot of ground situated in the northern part of the city of St. Louis, in which there was a judgment for the defendant.
1. The pleadings presented a case in which the mere technical legal title could be investigated. The title of the plaintiff was a confirmation under the act of congress of the 3d March, 1807, entitled “ An act respecting claims to land in the Territories of Orleans and Louisiana.” 'The defendant relied on a confirmation under the same act and a" patent thereon. It is evident that, in such a case, the judgment must be for the defendant. The very same titles that were set up in this case came before the Supreme Court of the United States at its last term, in the case of West v. Cochran, and the judgment was for the defendant, on the ground that'the patent was the better title, and that, until .the emanation of a patent, the legal title! did not pass from the United States by a confirmation under the-act of congress aforesaid.
2. Although our present practice act abolishes all distinctions-between legal and equitable actions, yet a party who seeks relief on a merely equitable title against a legal title, must, in his-pleadings, whether he is plaintiff or defendant, seth forth such* a state of facts as would have entitled him to the relief he-seeks, under the old form of proceedings. When a party, by. his pleadings, sets forth a merely legal title, he cannot,, on the trial, be let into the proof of facts which show that, having an>. equity, he is entitled to a conveyance of the legal titlei If he-wants such relief, he must prepare his pleadings with an eye to.^ obtain it, and this must be done whether he is seeking relief as-; plaintiff or defendant.
Judge Ryland concurring,
the judgment will be-affirmed..